Order, Supreme Court, New York County (Edward Lehner, J.), entered July 22, 2002, which granted plaintiffs’ motion for summary judgment, inter alia, declaring that the two windows at issue are the property of plaintiff cooperative corporation and permanently enjoining defendant from altering the windows, unanimously affirmed, with costs.
The record establishes that the windows at issue are not part of the commercial premises leased by plaintiff to defendant and that defendant never obtained prior written consent from plaintiff for the windows’ alteration. Accordingly, inasmuch as there is no triable issue as to whether defendant is entitled to *176alter the windows, the motion court’s grant of summary relief was proper (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Concur — Nardelli, J.P., Andrias, Saxe, Williams and Marlow, JJ.